Name: Commission Regulation (EC) No 317/98 of 6 February 1998 amending Regulation (EEC) No 1350/72 on rules for granting aid to hop producers
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  economic policy;  agricultural policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 33/10 7. 2. 98 COMMISSION REGULATION (EC) No 317/98 of 6 February 1998 amending Regulation (EEC) No 1350/72 on rules for granting aid to hop producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (1), as last amended by Regulation (EC) No 1554/97 (2), and in particular Article 13(4) thereof, Whereas Regulation (EEC) No 1696/71 as amended has set the aid for a period of five years; whereas an annual Council Regulation will therefore no longer be required; whereas payment is in the same year as the harvest; whereas the time limit for submission of aid applications should therefore be shortened; whereas as in the past the aid is granted exclusively for hop-cone production and does not extend to whole plants grown in nurseries; whereas Article 2 of Commission Regulation (EEC) No 1350/72 (3), as last amended by Regulation (EEC) No 2640/91 (4) should therefore be amended; Whereas effective arrangements are required to ensure that aid is paid on the basis of proper entitlement and no double payments are made; whereas these should be modelled on the provisions of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an in- tegrated administration and control system for certain Community aid schemes (5), as last amended by Regula- tion (EC) No 820/97 (6), and Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes (7), as last amended by Regulation (EC) No 2015/95 (8); whereas Article 3 should therefore be amended accordingly; Whereas the date of 31 March given in Article 4 for Member States notifications relating to aid management by producer groups is no longer appropriate under the new market organisation and should therefore be altered; whereas some Member States need a transition period for implementation of the administrative checks required on all hop parcels; whereas a derogation should therefore be made for the 1998 crop to allow these to be effected on a sample basis; whereas it is important that checks on the spot cover a significant sample of applications; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1350/72 is amended as follows: 1. Article 1(1) is replaced by the following: 1. All hop producers shall declare the areas which they have planted by 31 May of the year of harvest. 2. Article 2 is replaced by the following: Article 2 1. The application for aid shall be made by the indi- vidual producer not later than 31 October of the year of harvest or through the producer-group by a date set by the Member State. 2. Aid shall be granted only for areas that, for the harvest in question (a) were planted, as regards the areas referred to in Article 1(3)(a), at a uniform density of at least:  1 500 plants per hectare in the case of double staking,  2 000 plants per hectare in the case of single staking, (b) were declared as required pursuant to Article 1; (c) were cultivated and harvested in the normal way; this excludes hop plants cultivated principally as nursery products. 3. In Article 3, (a) paragraph 1 is replaced by the following: 1. The aid application shall include for the area in question at least the information required pursuant to Article 1(2) and a statement that the crop has been harvested.; (1) OJ L 175, 4. 8. 1971, p. 1. (2) OJ L 208, 2. 8. 1997, p. 1. (3) OJ L 148, 30. 6. 1972, p. 11. (4) OJ L 247, 5. 9. 1991, p. 9. (5) OJ L 355, 5. 12. 1992, p. 1. (6) OJ L 117, 7. 5. 1997, p. 1. (7) OJ L 391, 31. 12. 1992, p. 36. (8) OJ L 197, 22. 8. 1995, p. 2. ¬ ¬EN Official Journal of the European Communities L 33/117. 2. 98 (b) the following is added after paragraph 2: 3. The following provisions of Regulation (EEC) No 3887/92 shall apply:  the last subparagraph of Article 6(3) (detection of significant irregularities in a region or part of one),  the first subparagraph of Article 8(1) (late lodging of area declaration and/or aid applica- tion),  Article 11 (force majeure),  Article 12 (inspection visit report),  Article 13 (refusal of visit by farmer),  Article 14 (undue payment). 4. In Article 4, (a) paragraph 1 is replaced by the following: 1. Each Member State shall notify to the Commission the names and addresses of the bodies designated under the second subparagraph of Article 13(1) of Regulation (EEC) No 1696/71 and its measures for operation of the aid scheme. Administrative and on-the-spot checks shall be carried out that properly verify respect for the terms on which aid is granted. The administrative checks shall include cross-checks on the hop parcels declared, including checks against the data- base provided for in Article 2 of Regulation (EEC) No 3508/92 (*), in order to forestall any double payment of the aid for the harvest in question. For the 1998 harvest, however, cross-checks may be effected on a sample basis. Checks on the spot, effected following a risk analysis, shall cover a significant sample of declarations and applications amounting to at least 5 % of the area declarations and 5 % of the aid applications. (*) OJ L 355, 5. 12. 1992, p. 1.; (b) paragraph 2 is replaced by the following: 2. Member States shall each year send the Commission in respect of the recognised producer groups located in their territory all relevant in- formation on their management of the aid paid to them, including if appropriate full details of measures as referred to in Article 7(1)(e) of Regula- tion (EEC) No 1696/71. Notifications shall be made by 31 December of the year following that of the harvest in question. 5. The following Article 4a is added: Article 4a 1. If the actual area is found to be higher than that stated in the area the latter shall be used for calculation of the aid. 2. If the area declared is higher than the area found the latter shall be used for calculation of the aid. It shall, however, except in cases of force majeure, be reduced by twice the difference found, should that be more than two hectares or 3 % and no more than 20 % of the actual area. If the difference is more than 20 % of the area found no area-related aid shall be granted. If a false declaration was made deliberately or by serious negligence:  the applicant shall be excluded from the aid scheme for the harvest in question, and  if the false declaration was made deliberately, for the following harvest also. The above reductions shall not be applied if the ap- plicant shows that for determination of the area he used information recognised by the competent au- thority. For the purposes of this Article the area found  is that for which all regulatory requirements have been met. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1998 harvest. ¬ ¬EN Official Journal of the European CommunitiesL 33/12 7. 2. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1998. For the Commission Franz FISCHLER Member of the Commission